Case: 1:19-cv-00293 Document #: 21-1 Filed: 09/16/19 Page 1 of 2 PagelD #:57

KEESHA N. WILLIS,

Vv.

LAW OFFICE OF CHARLES G.
MCCARTHY, JR & ASSOCIATES and
FOREST RECOVERY SERVICES, L.L.C.,

Defendant.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Plaintiff, 1:19-cv-00293

 

AFFIDAVIT FOR ENTRY OF DEFAULT

STATE OF ILLINOIS

COUNTY OF DUPAGE

I, Nathan C. Volheim, being duly sworn, state as follows:

1.

I am one of attorneys for Plaintiff in the above-entitled action and as such, I am familiar
with the billing, records, events, and pleadings in this matter.

On June 2, 2019, the Summons and Complaint were served upon LAW OFFICE OF
CHARLES G. MCCARTHY, JR & ASSOCIATES (“Defendant”). [Dkt No. 16].

On June 25, 2019, Defendant filed an Answer to the Complaint. [Dkt No. 17].

On July 23, 2019, the Defendant failed to attend Status Hearing. The Court ordered that
both parties complete discovery under MIDP by July 25, 2018 and continued the status
hearing to September 26, 2019. The Court further stated that if the Defendant failed to
comply with MIDP, the Court would enter a default against the Defendant. [Dkt No. 19].
On July 23, 2019, Plaintiff served Defendant her discovery responses to MIDP. [Dkt No.

20).
Case: 1:19-cv-00293 Document #: 21-1 Filed: 09/16/19 Page 2 of 2 PagelD #:57

6. To date, Defendant has not provided its discovery responses to MIDP.
7. As required by the Service Members Civil Relief Act of 2003, I have confirmed that the
Defendant is not currently in active military service.
fob,
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
SWORN TO AND SUBSCRIBED before me this Aig _day of Sep tember, 2019.

MieLl deh

¢ >

Notary

My commission expires Nonember 1S , 2020.

 

 

; "OFFICIAL SEAL"
KIRAN WADIA

Notary Public, State of Illinois
My Commission Expires 11/18/2020 $

pene

 
